 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Joseph Gallardo, et al.,                        No. CV-19-05235-PHX-SMB
10                  Plaintiffs,                      ORDER
11   v.
12   Stillwater Insurance Company, et al.,
13                  Defendants.
14
15         At issue is Defendants’ Notice of Removal (Doc. 1) filed on September 20, 2019.
16   The Court reviewed the Notice of Removal and determined that Defendants did not

17   sufficiently established that the case exceeds the amount in controversy required by 28
18   U.S.C. § 1332 to grant the Court subject matter jurisdiction over this matter. The Court

19   accordingly ordered Defendants show cause to further support that removal was proper.

20   (Doc. 9.) In response, Defendants consented to the proposed remand to Maricopa County
21   State Court. (Doc. 10.)
22         IT IS THEREFORE ORDERED that the Clerk of Court shall remand this case to

23   Maricopa County Superior Court and terminate this action.

24         Dated this 6th day of November, 2019.

25
26
27
28
